1                                UNITED STATES DISTRICT COURT
2
                                NORTHERN DISTRICT OF CALIFORNIA

3                                                    Case 3:21-cv-02881-RS
4     JASMINE GAFFETT, et al.,
      Individually and on behalf of a class of all   ORDER AS
5
      persons similarly situated,                    MODIFIED BY THE
6                                                    COURT
             Plaintiffs
7

8      v.
9
      CITY OF OAKLAND, et al.
10

11
             Defendants.

12

13
            Pursuant to stipulation, and good cause appearing therefore:
14
            The hearing on the Alameda County defendants’ motion to dismiss is rescheduled to
15

16
     September 9, 2021, at 1:30 pm;

17          Plaintiffs’ response to the pending motion to dismiss shall be filed on or before August
18   10, 2021; and Defendants’ optional reply shall be filed on or before August 17, 2021;
19
            The initial case management conference is rescheduled to October 7, 2021, at 10 am,
20
     with the joint case management statement to be filed by September 30, 2021.
21

22
            IT IS SO ORDERED.

23
     Dated: 7/12/2021
24                                  HON. RICHARD SEEBORG
25                                  United States District Judge

26

27

28



      GAFFETT et al. v. CITY OF OAKLAND, 3:21-cv-02881-RS | Stipulation & Order                  5
